EXHIBIT 10.02


Letter Agreement between Net Talk.com, Inc. and OmniReliant Holdings, Inc. dated
June 25, 2009.
 


 
NET TALK.COM, INC.
1100 NW 163rd Drive, Suite 3
N. Miami Beach, Florida 33169


 
 
June 25, 2009
 


 
Gentlemen:
 
Reference is hereby made to that certain Marketing and Distribution Agreement
dated effective March 13, 2009 (the “Marketing Agreement”), by and among
OmniReliant Corporation, a Florida corporation (“ORI”) and Net Talk.com, Inc.
(“NTI”), a Florida corporation. As referenced in the Marketing Agreement, ORI
agreed to provide certain marketing and distribution services to NTI in exchange
for the consideration identified in the Marketing Agreement. Shortly after the
parties executed the Marketing Agreement, the parties orally amended the section
entitled “Special Terms and Conditions” to defer NTI’s obligation to issue
1,000,000 shares of NTI common stock (the “Common Stock”) to ORI until such time
as the infomercial was produced and approved jointly by the parties The purpose
of this letter is to memorialize the foregoing oral agreement and to further
memorialize the parties’ joint approval of the infomercial. Accordingly, NTI
shall execute Irrevocable Transfer Agent Instructions in the form attached
hereto as Exhibit A and deliver the same to Fidelity Transfer authorizing the
issuance of the Common Stock.
 
 

  Very truly yours,           NET TALK.COM, INC.          
 
By:
/s/ Anastasios Kyriakides       Anastasios Kyriakides       Chief Executive
Officer          

 

If the foregoing is acceptable, please sign below where indicated.              
    ACKNOWLEDGED AND AGREED:                   OMNIRELIANT CORPORATION          
          By:
/s/ Paul Morrison
   
 
   
Paul Morrison
   
 
   
Chief Executive Officer
   
 
 


 

--------------------------------------------------------------------------------


 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


June 25, 2009


VIA ELECTRONIC MAIL


Fidelity Transfer Company
8915 S 700 E., Suite 102
Sandy, Utah 84070
Attention: Kevin Kopaunik


Re:       Net Talk.com, Inc.


Ladies and Gentlemen:


This letter shall serve as our irrevocable authorization and direction to
Fidelity Transfer Company (the “Transfer Agent”) to issue the following shares
of common stock, par value $0.001 per share (the “Common Stock” of Net Talk.com,
Inc., a Florida corporation (the “Company”):



   
Issue Date
Holder
Number of Shares
Status
           
June 25, 2009
OmniReliant Corporation
1,000,000
Unregistered

 


The shares are being issued pursuant to the Marketing and Distribution Agreement
by and between the Company and OmniReliant Corporation dated effective as of
March l3 2009, as amended, whereby the Company has agreed to issue to
OmniReliant Corporation 1,000,000 shares of its Common Stock.


The original certificate should be forwarded via overnight courier to
OmniReliant Corporation, 14375 Myerlake Circle, Clearwater, Florida 33760, Attn:
Paul Morrison.


Please send a copy of the certificate to the Company, 1100 NW 163rd Drive, Suite
3, N. Miami Beach, Florida 33760, Attn: Anastasios Kyriakides.


Please acknowledge that the shares will be isssued by countersigning this letter
and forwarding copies of the issued certificate representing the Common Stock to
the Company’s legal counsel, Joseph A. Probasco, Bush Ross, P.A., 1801 N.
Highland Avenue, Tampa, Florida 33602 via facsimile at (813) 223- 9620 or via
email at jprobasco@bushross.com.


The Company hereby confirms to the Transfer Agent that no instructions other
than as contemplated herein will be given to the Transfer Agent by the Company
with respect to the matters referenced herein. The Company hereby authorizes and
directs the Transfer Agent, and the Transfer Agent shall be obligated, to
disregard any contrary instructions received by or on behalf of the Company.
 
 

--------------------------------------------------------------------------------


 
 

  Very truly yours,           NET TALK.COM, INC.          
 
By:
/s/ Anastasios Kyriakides       Anastasios Kyriakides       Chief Executive
Officer and Secretary          

 

                   
Acknowledged and Agreed
                 
FIDELITY TRANSFER COMPANY
                    By:
/s/ Kevin Kopaunik
   
 
   
Kevin Kopaunik
   
 
   
 
   
 
 

 

 